Case 8:18-cv-02869-VMC-CPT Document 165 Filed 01/13/20 Page 1 of 9 PageID 3512



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

 THE HURRY FAMILY REVOCABLE TRUST;
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; and ALPINE SECURITIES
 CORPORATION,

          Plaintiffs,

 v.                                                             Case No. 8:18-cv-02869-VMC-CPT

 CHRISTOPHER FRANKEL,

          Defendant.
                                                                /

 CHRISTOPHER L. FRANKEL,

          Counter-claimant,
 v.

 CAYMAN SECURITIES CLEARING
 AND TRADING LTD; THE HURRY
 FAMILY REVOCABLE TRUST;
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; and ALPINE SECURITIES
 CORPORATION,

          Counter-defendants.
                                                                /

                                       Joint Pretrial Statement1

          The plaintiffs, Hurry Family Revocable Trust (“Hurry Trust”), Scottsdale

 Capital Advisors Corporation (“Scottsdale”), and Alpine Securities Corporation

 (“Alpine”), and the defendant, Christopher L. Frankel (“Frankel”), through counsel and




 1
   The parties failed to reach agreement on this statement. Frankel insisted on inclusion of numerous
 “issues” that Plaintiffs did not believe were necessarily issues in the case. Plaintiffs declined to sign any
 version of this statement with the issues included, and Frankel declined to sign any version with the issues
 excluded. Thus, Plaintiffs hereby file this statement in order to comply with the Court’s order.


 {BC00273900:1}
Case 8:18-cv-02869-VMC-CPT Document 165 Filed 01/13/20 Page 2 of 9 PageID 3513



 under the Court’s Case Management and Scheduling Order (Doc 29) and Middle District

 Rule 3.06(c), submit their Joint Pretrial Statement, as follows:

     (1) Basis of Federal Jurisdiction:

 Plaintiffs’ claims: Diversity of Citizenship, 28 U.S.C. § 1332(a)(1).

 Frankel’s declaratory judgment counter-claim: Supplemental Jurisdiction, 28 U.S.C.

 § 1367(a) and Federal Declaratory Judgment Act, 28 U.S.C. § 2201(a).

     (2) Concise Statement of Nature of Action:

         The plaintiffs, Hurry Family Revocable Trust (“Hurry Trust”), Scottsdale

 Capital Advisors Corporation (“Scottsdale”), and Alpine Securities Corporation

 (“Alpine”), sued the defendant, Christopher L. Frankel (“Frankel”), for breach of

 confidentiality agreements and misappropriation of trade secrets. Frankel counter-sued

 the plaintiffs for a declaratory judgment that he did not breach the confidentiality

 agreements and did not misappropriate the plaintiffs’ alleged trade secrets.

     (3) Brief, General Statement of Plaintiffs’ and Defendant’s Case:

 Brief Statement of Plaintiffs’ Case: The plaintiffs, Hurry Trust, Scottsdale, and Alpine,

 contend that the defendant, Christopher L. Frankel, breached confidentiality agreements

 by misappropriating the plaintiffs’ allegedly confidential information, and that Frankel

 violated the Federal and Florida Trade Secrets Acts by misappropriating the plaintiffs’

 allegedly confidential information which allegedly qualified for trade secret protection

 under the Federal and Florida Trade Secrets Acts.

 Brief Statement of Defendant’s Case: Frankel denies breaching the confidentiality

 agreements and denies violating the Federal and Florida Trade Secret Acts. Frankel has




 {BC00273900:1}                              Page 2 of 9
Case 8:18-cv-02869-VMC-CPT Document 165 Filed 01/13/20 Page 3 of 9 PageID 3514



 counter-sued for a judgment declaring that he did not breach the confidentiality

 agreements and that he did not violate the Federal and Florida Trade Secrets Acts.

     (4) Plaintiffs’ and Defendant’s Exhibit Lists: Attached.



     (5) Plaintiffs’ and Defendant’s Witness Lists: Attached.


     (6) Expert Witnesses:     None.

     (7) Plaintiffs’ Alleged Damages:

         Plaintiffs contend that they will prove that Frankel both breached his

 nondisclosure obligations and violated trade secret laws by taking, utilizing, and sending

 to others, confidential and even in some cases attorney-client privileged information that

 he obtained while working for Plaintiffs. Plaintiffs will prove that this unjustly enriched

 Frankel and that Plaintiffs are entitled to unjust enrichment damages according to proof at

 trial. This proof will include the fact that Frankel himself testified that he called on

 Alpine and SCA customers and in fact did business with them, and attempted to do

 business with others. Frankel himself admitted doing over $200,000 in business with an

 Alpine/ SCA customer that he confused had never known prior to working at Alpine /

 SCA. Hurry may also seek damages Frankel may have caused by using FINRA to assist

 him in unfairly competing. Plaintiffs also contend that they are entitled to lost profits

 damages- documents produced by Hurry showed significant drops in revenue that

 correlated with the time Frankel breached the agreement. At trial, John Hurry will testify

 about those amounts, and Plaintiffs will adduce evidence from Frankel confirming that he

 was unjustly enriched and establishing the amount of his unjust gains. Plaintiffs are also

 seeking exemplary damages and attorney’s fees.


 {BC00273900:1}                             Page 3 of 9
Case 8:18-cv-02869-VMC-CPT Document 165 Filed 01/13/20 Page 4 of 9 PageID 3515



         Frankel contends that there are no cognizable damages. Frankel contends that the

 plaintiffs did not adduce or disclose damages evidence, so the plaintiffs may not present

 damages evidence. See Frankel’s motion for summary judgment (Doc 118) at pp. 16 –

 20; Frankel’s motion in limine to prohibit reference to and evidence concerning damages

 (Doc 148); and Frankel’s opposition to plaintiffs’ motion to bifurcate trial (Doc. 151).

 Frankel also disputes that, in the even the issue is reached, Plaintiffs are entitled to any

 punitive damages.

     (8) Designations of Depositions to be Read at Trial:

 Plaintiffs’ Designations: None.

 Frankel’s Designations: Deposition of Joseph Walsh (August 8, 2019) – page 4, line 7

 to page 13, line 17.

     (9) Admitted Facts:

         1.       Frankel, as Recipient, entered into the Non-Disclosure and Confidentiality

 Agreement (“Non-Disclosure Agreement”) with Scottsdale and Alpine, as Disclosers,

 on June 22, 2015. The Non-Disclosure Agreement is attached as Exhibit “1” to the

 plaintiffs’ initial complaint (Doc 1).

         2.       Alpine and Scottsdale, as Company, and Frankel, as Employee, entered

 into an Employee Nondisclosure & Computer Use Agreement                        (“Employee

 Nondisclosure Agreement”) on July 1, 2015. The Employee Nondisclosure Agreement

 is attached as Exhibit “2” to the plaintiffs’ second amended complaint (Doc 61).

         3.       Alpine employed Frankel as its Chief Executive Officer from August 4,

 2015, until August 1, 2018.




 {BC00273900:1}                              Page 4 of 9
Case 8:18-cv-02869-VMC-CPT Document 165 Filed 01/13/20 Page 5 of 9 PageID 3516



          4.       Frankel worked as a non-exclusive consultant for Alpine from August 2,

 2018, through October 31, 2018.

          5.       On November 9, 2018, counsel for the plaintiffs sent Frankel a letter /

 email demanding that Frankel return, under the Non-Disclosure Agreement, the

 plaintiffs’ documents “that contain any Confidential Information [as defined in the Non-

 Disclosure Agreement] no later than the close of business on November 26,

 2018. Please confirm in writing by 12 p.m. on November 12, 2018 that the foregoing

 demands will be, and are being, fully complied with.”

          6.       On November 12, 2018, at 10:40 am EST, Frankel responded by email to

 plaintiffs’ counsel’s November 9 letter / email

          7.       Plaintiffs sued Frankel on November 21, 2018.

          8.       The plaintiffs filed a second amended complaint on May 10, 2019 (Doc

 61)

          9.       Alpine filed a mandamus petition with the United States Court of Appeals

 for the District of Columbia Circuit on October 23, 2019.

          10.      The plaintiffs knew that Frankel used his home computer and personal

 email accounts to work for the plaintiffs.

       9. Concise Statement of Agreed Applicable Principles of Law:

                a. The choice of law clauses in the Nondisclosure Agreement and Employee

                   Nondisclosure Agreement are valid, subsisting, and binding, and Arizona

                   law applies to the construction and interpretation of those documents.

                b. Arizona law permits the enforcement of nondisclosure agreements that are

                   otherwise valid under its contract law.



 {BC00273900:1}                                Page 5 of 9
Case 8:18-cv-02869-VMC-CPT Document 165 Filed 01/13/20 Page 6 of 9 PageID 3517



              c. The fact that the parties in this action made specific written filings in this

                  court proceeding, or in other court proceedings, is judicially noticeable.

                  (Each party, however, reserves the right to contest the relevance of such

                  statements, as well as the admissibility of any hearsay contained in

                  pleadings and papers.)

              d. The goal of contract interpretation in Arizona is to “ascertain and give

                  effect to the intention of the parties at the time the contract was made if at

                  all possible”.

              e. Arizona’s parol evidence rule provides that “the judge first considers the

                  offered evidence and, if he or she finds that the contract language is

                  reasonably susceptible to the interpretation asserted by its proponent, the

                  evidence is admissible to determine the meaning intended by the parties”.

     10. Concise Statement of Issues of Fact Remaining to be Litigated:

 Counts I and II: Contract Claims:

         1.       Whether the Hurry Trust may sue for any alleged breaches by Frankel of

 the Non-Disclosure Agreement or the Employee Non-Disclosure Agreement

         2.       Whether Frankel breached the Non-Disclosure Agreement or the Non-

 Disclosure Agreement.

         3.       Whether Frankel’s alleged breaches caused any damage to the Plaintiffs

 (including whether Plaintiffs are entitled to recover damages based on an unjust

 enrichment theory), and if so, the amount of damage.

         4.       Whether the non-disclosure restrictions are unenforceable under Arizona

 law.



 {BC00273900:1}                                Page 6 of 9
Case 8:18-cv-02869-VMC-CPT Document 165 Filed 01/13/20 Page 7 of 9 PageID 3518



 Count III: Alpine’s and Scottsdale’s Federal Defend Trade Secrets Claim:

     5. Whether the information in the Trade Secret Documents were Trade Secrets

         protected under the Federal Trade Secret Act.

     6. Whether Alpine and Scottsdale disclosed the Trade Secret Documents to Frankel

         under circumstances giving rise to a duty to maintain their secrecy or limit their

         use.

     7. Whether Frankel disclosed or used Alpine’s and Scottsdale’s Trade Secret

         Documents without their consent.

     8. Whether any unauthorized disclosure or use by Frankel of the Trade Secret

         Documents caused any damage to Alpine and Scottsdale, and if so, the amount.




 Count IV: Alpine’s and Scottsdale’s Florida Trade Secrets Claim:

     9. Whether the information in the Trade Secret Documents were Trade Secrets

         protected under Florida’s Trade Secret Act

     10. Whether Alpine and Scottsdale disclosed the Trade Secret Documents to Frankel

         under circumstances giving rise to a duty to maintain their secrecy or limit their

         use.

     11. Whether Frankel disclosed or used Alpine’s and Scottsdale’s Trade Secret

         Documents without their consent.

     12. Whether any unauthorized disclosure or use by Frankel of the Trade Secret

         Documents caused any damage to Alpine and Scottsdale, and if so, the amount.

         On All Claims:




 {BC00273900:1}                             Page 7 of 9
Case 8:18-cv-02869-VMC-CPT Document 165 Filed 01/13/20 Page 8 of 9 PageID 3519



     13. Whether Plaintiffs are entitled to injunctive relief enjoining Defendants’ use of

         confidential information and requiring return of such information.

 Frankel’s Declaratory Judgment Counter-Claim:

     14. Whether Frankel is entitled to a Declaratory Judgment that he has not breached

         the Agreements and has not misappropriated the plaintiffs’ confidential

         information.

     11. Concise Statement of Issues of Law Remaining for Court’s Determination:



 The Court will need to determine the issue of the Hurry Trust’s right to recover for

 alleged breaches by Frankel, and will need to evaluate whether Plaintiffs may recover

 damages and under what theories.



     12. Concise Statement of any Disagreement Regarding Applicability of Federal

         Rules of Civil Procedure and Evidence: None.


     13. Pending Motions and Other Matters Requiring Action by Court:

              a. Plaintiffs’ motion to bifurcate (Doc 146);

              b. Plaintiffs’ motions in limine (Doc 147);

              c. Frankel’s motion in limine to prohibit reference to / exclude evidence
                 concerning damages (Doc 140).

     14. Additional Stipulations:

              a. The parties have agreed that both sides’ claims for fees and costs

 (entitlement and amount), should be determined by the Court after trial. Frankel’s claims

 for fees and costs include his claim against all plaintiffs based on withdrawal of their



 {BC00273900:1}                              Page 8 of 9
Case 8:18-cv-02869-VMC-CPT Document 165 Filed 01/13/20 Page 9 of 9 PageID 3520



 FDUTPA claims, his claim for fees and costs against Cayman Securities Clearing and

 Trading Ltd, which did not join as a plaintiff in the second amended complaint, and his

 claim against all plaintiffs under the remaining claims asserted under their initial, first

 amended, and second amended complaints.

        2. Anticipated Length of Trial: Five days or less




 /s/ Shane B. Vogt                                         /s/ David C. Banker2
 Shane B. Vogt, Esquire                                    David C. Banker (Fla. Bar. No. 329777)
 Kenneth G. Turkel, Esquire                                J. Carter Andersen (Fla. Bar No. 0143626)
 BAJO | CUVA | COHEN | TURKEL                              Harold D. Holder (Fla. Bar. No. 118733)
 100 North Tampa Street, Suite 1900                        BUSH ROSS, P.A.
 Tampa, FL 33602                                           1801 N. Highland Avenue
 svogt@bajocuva.com                                        Tampa, Florida 33602
                                                           Phone: 813-224-9255
 kturkel@bajocuva.com
                                                           Fax: 813-223-9620
 Attorneys for Plaintiffs
                                                           Primary: dbanker@bushross.com;
                                                           candersen@bushross.com;
 Dated: January 13, 2020.                                  hholder@bushross.com
                                                           Attorneys for Frankel

                                                           Dated: January 13, 2020.
 /s/ Charles J. Harder
 Charles J. Harder, Esquire
 HARDER LLP
 132 South Rodeo Drive, Suite 301
 Beverly Hills, CA 90212-2406
 charder@harderllp.com

 Attorneys for Plaintiffs

 Dated: January 13, 2020.




 2
     Mr. Banker objects to certain portions of the Pre-Trial Statement and all objections are preserved.

 {BC00273900:1}                                        Page 9 of 9
